KAUGER, J.,
concurring in part/dissenting in part:
T1 I agree that this is a situation in which discipline is warranted, but I am not sure what discipline to invoke. However, I am again concerned about the procedure that the Bar Association used in the handling of this matter. It agreed with the respondents to allow them to practice law for ten years so that the same case upon which discipline was based could be concluded. This is inexplicable to me. If we are to protect the public, this sort of lingering discipline cannot be allowed.
This is reminiscent of State of Oklahoma ex rel. Oklahoma Bar Association v. Conrady, 2012 OK 29, 275 P.3d 183; State of Oklahoma ex rel. Oklahoma Bar Association v. Maddox, 2006 OK 95, 152 P.3d 204; State of Oklahoma ex rel. Oklahoma Bar Association v. Benefield, 2005 OK 75, 125 P.3d 1191; and In the Matter of the Reinstatement of Fraley, 2005 OK 89, 115 P.3d 842.
1 2 In Conrady, supra, the Bar Association informally handled the disciplinary proceedings and it did not follow the rules. The County Court Clerk failed to comply with 5 0.S.2011 Ch. 1 App. 1-A, Rule 7.21 and the *1105Bar Association failed to notify us of the attorney's criminal charges.2 Had the rules been followed and had the Chief Justice been notified, the lawyer would have been suspended from the practice of law immediately and the public would have been protected. Instead, on the lawyer's behalf, a member of the Oklahoma Bar properly notified the OBA of his arrest shortly after it occurred. The lawyer, in a letter to a friend, dated March 9, 2009, wrote:
Warren self reported to the OBA for me with my permission. Warren made a deal that if I agreed not to practice, the OBA agreed to not suspend my license until further proceedings.
The inference from the record was that he continued to practice law and that he had legal work pending over two years later, at the time his disciplinary hearing was held. This unorthodox procedure not only left the public at risk, it impaired the ability of the lawyer to apply for readmission to the Bar in a timely fashion.
13 In Maddox, supra, the proceeding was delayed more than five years between the former district attorney's indictment and the disciplinary hearing. Had the matter been timely brought, the respondent would have been disbarred and could have been eligible to apply for reinstatement by the time the proceeding reached the Court. Instead, we were asked to impose discipline which should have been imposed much earlier. The Court noted the breakdown in the system stating:
This does not meet the constitutional requirements of due process, nor of the constitutional right to a speedy trial. Limbo does not maintain the integrity and confidence of the profession, it ignores it. When it took nearly two years from the time a formal complaint was filed until a trial panel hearing was held in State ex rel. Oklahoma Bar Ass'n v. Benefield, 2005 OK 75, 125 P.3d 1191, the Court could not have realized that this was a common practice. It must stop. In Benefield, there was nothing in the record to explain the excessive delay. Here, in an apparent attempt to appease the Court, General Counsel and respondent's lawyer offered an Alphonse, Gaston explanation of culpability for the delay: ... (citations omitted.)
T4 In Fraley, supra, the procedures for resignation were again cireumvented. The lawyer misappropriated funds belonging to the firm for which he worked and from its clients. An agreement was made between the founder of Fraley's firm, his lawyer, and Fraley, and implicitly with the knowledge of the OBA, that he would resign from the OBA and he would be employed by the firm as a law clerk to earn money to pay back his thefts. The firm had reimbursed the client funds. The OBA allegedly learned of his misconduct after his resignation and did not pursue a disciplinary action against him because there was no loss to the client security fund. We strongly disapproved of the informal resignation.
T5 Fraley, supra, teaches that the OBA lacks the authority to decide if an attorney should or should not be permitted to resign without formal approval of this Court. The *1106duties of enforcement and prosecution are placed with the OBA for constitutional reasons. However, the OBA must follow the rules, otherwise it cannot fulfill its duties. This Court stated, in State ex rel. Oklahoma Bar Association v. Albert, 2007 OK 31, ¶ 11, 163 P.3d 527:
The responsibility of this Court in disciplinary proceedings is not to punish but rather to inquire into and to gauge a lawyer's continued fitness to practice law, with a purpose of safeguarding the interest of the public, of the courts, and of the legal profession....
T6 The initial complaint against the respondent, Casey, was filed on October 24, 2002, alleging misconduct that began as early as 1996, and continued through 2000. A trial panel was assigned and the initial hearing was set for December 28, 2002. On December 10, 2002, the Bar Association requested a continuance, offering no reason, other than the parties needed more time. A continuance was granted. For unknown reasons, the matter lingered until November of 2007, when the parties jointly requested that the matter be held in abeyance. This motion was granted on December 5, 2007. By December of 2010, the Chief Justice's office asked for an explanation as to why the matter had not proceeded. The response was that the parties were attempting to preserve judicial economy!
T7 Even after the matter was finally set for hearing on March 28, 2011, it was reset six times on the request of the respondent. The trial panel members changed twice throughout this portion of the delay. Apparently, through the efforts of the respondent, with the help of the Bar Association, the matter was continued by the trial panel and the lawyer was allowed to practice for ten years. In State of Oklahoma ex rel. Oklahoma Bar Ass'n v. Benefield, 2005 OK 75, 125 P.3d 1191 the cause took nearly two years from the time a formal complaint was filed until the trial panel held a hearing and issued its report. Rule 6.6, of the Rules Governing Disciplinary Proceedings, 5 O.S. 2011 Ch. 1, App. 1-A requires the selection of a trial panel within ten days after receiving notice of the complaints.3 Rule 6.7 of the Rules Governing Disciplinary Proceedings, 5 0.8.2011 Ch. 1, App. 1-A requires that a hearing shall not be less than thirty to sixty days from the date of the appointment of the trial panel, unless good cause is shown.4
T8 There was nothing before the Court which explained the excessive delay in holding the hearing. It is unseemly to charge a lawyer with lack of reasonable diligence and conduct prejudicial to the administration of justice when it appeared that the Bar Association engaged in the same conduct. I recommended issuing a show cause order to the Bar Association asking for an explanation for its unreasonable delay and an explanation of how the misconduct charges of lack of diligence 5 and conduct prejudicial to the administration of justice6 comport with fairness and due process.7 There is a reason that the *1107law provides for laches, estoppel and dismissal for failure to prosecute.
T 9 In disciplinary matters, the Bar Association exercises a prosecutorial power 8 subject to this Court's de novo review.9 The responsibility of this Court in disciplinary proceedings is not to punish, but rather to inquire into and to gauge a lawyer's continued fitness to practice law, with a purpose of safeguarding the interest of the public, of the courts, and of the legal profession.10 The nondelegable, constitutional responsibility to regulate the practice and the ethics, licen-sure, and discipline of legal practitioners is solely vested in this Court.11 What protection or interest of the public has been guarded in that time? None. What protection or interest of the public will be secured sixteen years after the initial violation? Probably none.

. Title 5 O.$.2011 Ch. 1 App. I-A, Rule 7.2, Rules Governing Disciplinary Proceedings provides:
*1105The clerk of any court within this State in which a lawyer is convicted or as to whom proceedings are deferred shall transmit certified copies of the Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and judgment and sentence of conviction to the Chief Justice of the Supreme Court and to the General Counsel of the Oklahoma Bar Association within five (5) days after said conviction. The documents may also be furnished to the Chief Justice by the General Counsel. Such documents, whether from this jurisdiction or any other jurisdiction, shall constitute the charge and be conclusive evidence of the commission of the crime upon which the judgment and sentence is based and shall suffice as the basis for discipline in accordance with these rules.


. Title 5 0.S.2011, Ch. 1 App. 1-A, Rule 7.3, Rules Governing Disciplinary Proceedings provides:
Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court. In its order of suspension the Court shall direct the lawyer to appear at a time certain, to show cause, if any he has, why the order of suspension should be set aside. Upon good cause shown, the Court may set aside its order of suspension when it appears to be in the interest of justice to do so, due regard being had to maintaining the integrity of and confidence in the profession


. Rule 6.6 of the Rules Governing Disciplinary Proceedings, 5 O.S.2011 Ch. 1, App. 1-A provides in pertinent part:
"Within ten (10) days after receiving notice of the filing of a complaint, the Chief Master (or Vice-Chief Master if the Chief Master is absent or otherwise fails to act within such period) of the Professional Responsibility Tribunal shall select three members thereof to serve as a trial panel of Masters ..."


. Rule 6.7 of the Rules Governing Disciplinary Proceedings, 5 O0.S.2011 Ch. 1, App. I-A provides:
"The Chief Master or Vice-Chief Master of the Professional Responsibility Tribunal shall notify the respondent and the General Counsel of the appointment and membership of the Trial Panel and of the time and place for hearing, which shall not be less than thirty (30) days nor more than sixty (60) days from the date of appointment of the Trial Panel. Extensions of this period may be granted by the Chief Master (Or the Vice-Chief Master, in case of the unavailability of the Chief Master) for good cause shown."


. Rule 1.3, Oklahoma Rules of Professional Conduct, 5 0.$.2001, Ch. 1, App. 3-A, see note 2, supra.


. Rule 8.4(d), Oklahoma Rules of Professional Conduct, 5 0.$.2001, Ch. 1, App. 3-A, see note 1, supra.


. Fundamentals of due process are applicable to lawyer disciplinary proceedings. State ex rel. Oklahoma Bar Ass'n v. Wolfe, 1997 OK 47, ¶ 20, n. 25, 937 P.2d 988; State ex rel. Oklahoma Bar Ass'n v. Eakin, 1995 OK. 106, ¶ 15, 914 P.2d 644.


. State ex rel. Oklahoma Bar Ass'n v. Caldwell, 1994 OK 57, ¶ 4, 880 P.2d 349; Tweedy v. Oklahoma Bar Ass'n, 1981 OK 12, ¶ 10, 624 P.2d 1049.


. State ex rel. Oklahoma Bar Ass'n v. Mayes, 2003 OK 23, ¶ 17, 66 P.3d 398; State ex rel. Oklahoma Bar Ass'n v. Israel, 2001 OK 42, ¶ 13, 25 P.3d 909; State ex rel. Bar Ass'n v. Bolusky, 2001 OK. 26, ¶ 14, 23 P.3d 268.


. State ex rel. Oklahoma Bar Ass'n v. Bolton, 1995 OK 98, ¶ 15, 904 P.2d 597; State ex rel. Oklahoma Bar Ass'n v. Donnelly, 1992 OK 164, ¶ 14, 848 P.2d 543; State ex rel. Oklahoma Bar Ass'n v. Colston, 1989 OK 74, ¶ 20, 777 P.2d 920; State ex rel. Oklahoma Bar Ass'n v. Moss, 1983 OK 104, 112, 682 P.2d 205.


. State ex rel. Oklahoma Bar Ass'n v. Holden, 1995 OK 25, ¶ 1, 895 P.2d 707; State ex rel. Oklahoma Bar Ass'n v. Farrant, 1994 OK 13, ¶ 8, 867 P.2d 1279; Tweedy v. Oklahoma Bar Ass'n, see note 8, supra at 14.